DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant's arguments filed 2-24-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 have been canceled. claims 5-10 remain pending. 
Election/Restrictions
Applicants elected Group II, claims 5-10, with traverse in the reply filed on 10-20-21; however, the restriction requirement was withdrawn in order to expedite prosecution. 
Claims 5-10 remain under consideration. 
Claim Rejections - 35 USC § 102
The rejection of claims 5-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Golding (Cell cycle, 2012, Vol. 11, No. 6, pg 1167-1173) has been withdrawn. Golding is limited to culturing glioblastoma cells with KU-60019 (abstract) while the claims as amended are limited to culturing nontumor cells with KU60019. 
The rejection of claims 5-10 under 35 U.S.C. 102a1 as being anticipated by Golding (Mol Cancer Ther, 2009, Vol. 8, No. 10, pg 2894-2902) has been withdrawn. Golding is limited to culturing glioblastoma cells with KU-60019 (abstract) while the claims as amended are limited to culturing nontumor cells with KU60019. 
 
Claim Rejections - 35 USC § 112/2nd paragraph
The rejection of claims 5-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view fo the amendment. 

Claim rejections - 35 USC § 112/1st Paragraph
Written Description
Claims 5-8 are and claims 9 and 10 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
i) The specification lacks written description for culturing nontumor cells in a medium comprising KU-60019 such that maturation or aging is accelerated as encompassed by claim 5 other than iPS-derived nerve cells. Claim 5 encompasses culturing any nontumor cell with KU60019 such that maturation or aging is accelerated. However, Kang (Nature Chem. Biol., 2017, Vol. 13, pg 61 taught culturing human fibroblasts with KU60019 alleviated premature senescence (pg 617, col. 1, lines 1-3). Accordingly, the art of using KU-60019 to accelerate the maturation/aging of cells was unpredictable because Kang taught KU60019 prevented maturation or aging of human fibroblasts. Applicants’ Example 1 is limited to making nerve cells derived from human induced pluripotent stem (iPS) cells and culturing them with KU60019 such that maturation was accelerated (pg 13). The specification does not teach how to overcome the unpredictability described by Kang by accelerating maturation in any other cell type. The specification does not compare iPS-derived human nerve cells to nerve cell lines, primary nerve cells, the fibroblasts of Kang, non-nerve non-tumor cells. Accordingly, the specification lacks written description for “culturing [nontumor] cells in a medium comprising KU-60019” such that maturation or aging is accelerated as encompassed by claim 5 other than iPS-derived nerve cells.  
ii) The specification lacks written description for identifying compounds capable of treating neurodegenerative disease by “culturing [nontumor] nerve cells in a medium comprising a test substance and KU-60019” and selecting a test compound that displays a “decrease in the rate of maturation and/or aging of the nerve cells” as being capable of treating a neurodegenerative disease as encompassed by claim 9. Claim 9 encompasses culturing any nontumor nerve cell with KU60019 such that maturation or aging is accelerated which lacks written description for reasons above and is essential to determine whether the test substance is capable of preventing that acceleration. Furthermore, the specification does not correlate an agent capable of preventing accelerated aging in a nerve cell caused by KU60019 to an agent capable of treating any neurodegenerative disease. The specification does not provide adequate guidance that the presence of KU60019 in cultured nerve cells is a model of aging nerve cells in vivo or that the combination models any neurodegenerative disease in humans. For example, the presence of KU60019 in cultured nerve cells does not model Alzheimer’s disease because it does not represent plaque formation found in patients with Alzheimer’s disease. Nor does it model ALS because it does not represent the complex damage to motor neurons associated with ALS. Accordingly, the specification lacks written description for identifying compounds capable of treating neurodegenerative disease by “culturing [nontumor] nerve cells in a medium comprising a test substance and KU-60019” and selecting a test compound that displays a “decrease in the rate of maturation and/or aging of the nerve cells” as being capable of treating a neurodegenerative disease as encompassed by claim 9. 
Response to arguments
Applicants’ arguments are noted but appear to hinge on the amendment. Applicants’ arguments are not persuasive for reasons set forth above. 
Enablement
Claims 5-8 are rejected and claims 9 and 10 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
i) The specification does not enable culturing nontumor cells in a medium comprising KU-60019 such that maturation or aging is accelerated as encompassed by claim 5 other than iPS-derived nerve cells. Claim 5 encompasses culturing any nontumor cell with KU60019 such that maturation or aging is accelerated. However, Kang (Nature Chem. Biol., 2017, Vol. 13, pg 616-623) taught culturing human fibroblasts with KU60019 alleviated premature senescence (pg 617, col. 1, lines 1-3). Accordingly, the art of using KU-60019 to accelerate the maturation/aging of cells was unpredictable because Kang taught KU60019 prevented maturation or aging of human fibroblasts. Applicants’ Example 1 is limited to making nerve cells derived from human induced pluripotent stem (iPS) cells and culturing them with KU60019 such that maturation was accelerated (pg 13). The specification does not teach how to overcome the unpredictability described by Kang by accelerating maturation in any other cell type. The specification does not compare iPS-derived human nerve cells to nerve cell lines, primary nerve cells, the fibroblasts of Kang, non-nerve non-tumor cells. Given the unpredictability in the art taken with the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to culture nontumor cells in a medium comprising KU-60019 such that maturation or aging is accelerated as encompassed by claim 5 other than iPS-derived nerve cells.  
ii) The specification does not enable identifying compounds capable of treating neurodegenerative disease by “culturing [nontumor] nerve cells in a medium comprising a test substance and KU-60019” and selecting a test compound that displays a “decrease in the rate of maturation and/or aging of the nerve cells” as being capable of treating a neurodegenerative disease as encompassed by claim 9. Claim 9 encompasses culturing any nontumor nerve cell with KU60019 such that maturation or aging is accelerated which lacks written description for reasons above and is essential to determine whether the test substance is capable of preventing that acceleration. Furthermore, the specification does not correlate an agent capable of preventing accelerated aging in a nerve cell caused by KU60019 to an agent capable of treating any neurodegenerative disease. The specification does not provide adequate guidance that the presence of KU60019 in cultured nerve cells is a model of aging nerve cells in vivo or that the combination models any neurodegenerative disease in humans. For example, the presence of KU60019 in cultured nerve cells does not model Alzheimer’s disease because it does not represent plaque formation found in patients with Alzheimer’s disease. Nor does it model ALS because it does not represent the complex damage to motor neurons associated with ALS. 
The specification fails to positively correlate a compound that decreases maturation/aging in the presence of KU-60019 in a nontumor cell in vitro to a compound capable of treating neurodegenerative disease. Once the compound has been identified to “decrease in the rate of maturation and/or aging of the nerve cell”, the specification and the art at the time of filing do not provide adequate guidance that it is capable of treating a neurodegenerative disease. There is no link between a compound that can “decrease in the rate of maturation and/or aging” of nerve cells in vitro and a compound that can treat any neurodegenerative disease. 
More specifically, the specification fails to positively correlate a compound that can “decrease in the rate of maturation and/or aging” of nerve cells in vitro to a compound that can treat ALS, Parkinson’s Disease, Alzheimer’s Disease, Huntington’s disease, multiple system atrophy, SCD (pg 9, para 18), dementia, or ataxia. Once the compound that can “decrease in the rate of maturation and/or aging” of nerve cells in vitro has been identified, the specification and the art at the time of filing do not provide adequate guidance that it is capable of treating ALS, Parkinson’s Disease, Alzheimer’s Disease, Huntington’s disease, multiple system atrophy, SCD, dementia, or ataxia. There is no link between a compound that can “decrease in the rate of maturation and/or aging” of nerve cells in vitro and a compound that can treat ALS, Parkinson’s Disease, Alzheimer’s Disease, Huntington’s disease, multiple system atrophy, SCD, dementia, or ataxia.
Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation for those of skill to “culture nerve cells in a medium comprising a test substance and KU-60019” as a means of “screening method for a therapeutic drug for a neurodegenerative disease” as required in claim 9.
Response to arguments
Applicants’ arguments are noted but appear to hinge on the amendment. Applicants’ arguments are not persuasive for reasons set forth above. 
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632